 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 1 of 22




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

UNITED STATES OF AMERICA                  :
                                          :
             v.                           : CRIMINAL ACTION NO.
                                          : 1:19-CR-0184-MHC-JSA
JIM C. BECK                               :

                     REPORT AND RECOMMENDATION

      The bar in Georgia, as in most states, restricts lawyers from contacting others

who are represented by counsel. See Ga. R. Prof. Conduct 4.2(a). Although no

controlling precedent has been issued by the Eleventh Circuit or Georgia’s appellate

courts, many other courts have found that such “no-contact” rules allow legitimate,

covert, criminal investigative activities prior to a formal charge. The Defendant now

asks this Court to defy the great weight of this caselaw, and sound policy, and declare

the Government’s use of a cooperating informant prior to indictment in this case to

be unethical and illegal. Defendant thus requests suppression of his statements to

this informant, and disqualification of the prosecutors and agents working on this

case. See Def.’s Am. Mot. and Mem. to Disqualify Counsel and to Suppress

Statements [33] (“Motion”).

      The Court, however, finds the significant weight of the caselaw to be correct,

and that neither Georgia’s ethics rules nor any other authority cited by Defendant

prohibited the pre-indictment, non-custodial, and covert investigative contacts at
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 2 of 22




issue in this case. The Court also finds that, if there were a violation, suppression or

disqualification would not be the appropriate remedies. The Court thus

RECOMMENDS that the Motion [33] be DENIED.

I.     BACKGROUND

       In or about June 2018, Defendant asserts that he became aware that a grand

jury in this District had issued a subpoena to the Georgia Underwriting Association

(“GUA”), an organization for which Defendant had served as General Manager. The

subpoena was not attached to any motion papers, but Defendant asserts that it sought

documents related to his employment at GUA, including his personnel, employment,

time sheet, compensation, disciplinary history, and ethics record. Mot. [33] at 2. The

subpoena also sought copies of Defendant’s Financial Disclosure Statements,

Requests for Permission to Perform Outside Employment forms, Employee Ethics

Pledges, and related documents. Id.

       After becoming aware of the subpoena, the Defendant retained counsel

William H. Thomas, Jr. to “represent him in the criminal investigation.” Id. at 2. On

June 28, 2018, Defendant asserts that Mr. Thomas contacted the Assistant United

States Attorney listed on the subpoena and “advised her of his representation of Mr.

Beck.” Id. at 3. Mr. Thomas documented the conversation in a letter that he sent to

the prosecutor on July 16, 2018, which letter is attached as Exhibit A to the Motion.

In relevant part, the letter states:

                                           2
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 3 of 22




      In our conversation … [y]ou advised that [Mr. Beck] is the subject of
      an investigation as that term is defined by the United States Attorney’s
      Manual.

      On a related note, and as we discussed in our conversation, I am not
      aware of any facts about Mr. Beck that would give rise to any criminal
      liability … If the Government is willing to disclose the facts and
      circumstances which have apparently given rise to this matter, Mr.
      Beck is willing to address that through counsel.

Mot., Exh. A [33-1].

      Defendant alleges that several months after this letter, on or about December

19, 2018, agents of the Federal Bureau of Investigation (“FBI”), acting at the

prosecutors’ direction, surreptitiously recorded conversations between Defendant

and a cooperating witness referred to in the Indictment as “M.B.” Mot. [33] at 3.

Allegedly, M.B. told the Defendant that the FBI had requested to speak with M.B.,

although this was allegedly a ruse designed by the prosecutors and/or agents to see

if Defendant would say something incriminating in response. Id. at 3–4. Defendant

denies doing so. Id.

II.   DISCUSSION

      A.     Applicability of Georgia’s No-Contact Rule to Covert, Pre-Indictment

             Investigative Activities

      Georgia Rule of Professional Conduct 4.2(a) provides in relevant part that:

      A lawyer who is representing a client in a matter shall not communicate
      about the subject of the representation with a person the lawyer knows
      to be represented by another lawyer in the matter, unless the lawyer has
      the consent of the other lawyer or is authorized to do so by law or court
                                          3
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 4 of 22




      order.

Ga. R. Prof. Conduct 4.2(a). This rule is substantively identical to the American Bar

Association’s model “no-contact” rule, which also bears the number 4.2:

      In representing a client, a lawyer shall not communicate about the
      subject of the representation with a person the lawyer knows to be
      represented by another lawyer in the matter, unless the lawyer has the
      consent of the other lawyer or is authorized to do so by law or a court
      order.

Model Rules of Prof. Conduct r. 4.2 (Am. Bar Ass’n 2016).

      The commentary to Georgia’s Rule 4.2 provides an important exception for

certain law enforcement activities. The commentary states that, among the

communications that are considered “authorized by law,” and therefore outside of

the prohibitions of the no-contact rule, are:

      [C]onstitutionally permissible investigative activities of lawyers
      representing governmental entities, directly or through investigative
      agents, prior to the commencement of criminal or civil enforcement
      proceedings, when there is applicable judicial precedent that either has
      found the activity permissible under this Rule or has found this Rule
      inapplicable.

Ga. R. Prof. Conduct 4.2(a), cmt. [2].

      The Government does not cite, and the Court is not aware of, published

authority from the Eleventh Circuit or any state appellate court in Georgia that has

considered whether pre-indictment, covert criminal investigative activities are

authorized for purposes of Rule 4.2.


                                           4
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 5 of 22




      However, at least one Georgia Superior Court Judge, and many other federal

courts, have considered the question under identical or similar versions of this rule

or its precursors, and nearly all have found such conduct to be permissible. Georgia

v. Dorsey, No. 02CR1519-6 (Super. Ct. Dougherty Cty. June 1, 2002) (Becker, J.)

(Slip op.) (attached to Gov’t Resp. as [37-2] at 2–8) (prosecutors permissibly used a

witness to contact a Defendant known to be represented in a corruption investigation,

and ask “what are we going to do?”; although incident occurred prior to enactment

of Rule 4.2, the Court noted that “interpretation of disciplinary rules whether 4.2 or

the precursor barring certain conduct by attorneys does not necessarily bar legitimate

investigative techniques in conducting or supervising criminal litigation.”). See

United States v. Carona, 660 F.3d 360, 364–65 (9th Cir. 2011) (prosecutors

permissibly directed an informant to discuss his supposed receipt of a subpoena with

a represented suspect, noting that “our cases have more often than not held that

specific instances of contact between undercover agents or cooperating witnesses

and represented suspects did not violate” California’s rule); United States v. Heinz,

983 F.2d 609, 614 (5th Cir. 1993) (applying the no-contact rule to ordinary pre-

indictment criminal investigation techniques would “severely alter investigative

operations in all criminal cases, except those investigations focused on run-of-the-

mill criminals who cannot afford lawyers.”). See also United States v. Binday, 804

F.3d 558, 593 (2d Cir. 2015) (“Prior to indictment … the government is ‘authorized

                                          5
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 6 of 22




by law’ … ‘to employ legitimate investigative techniques in conducting or

supervising criminal investigations,’” including using informants); United States v.

Cope, 312 F.3d 757, 773–74 (6th Cir. 2002). Cf. United States v. Koerber, 966 F.

Supp. 2d 1207, 1232 (D. Utah 2013) (finding a violation based only on an express,

overt communication from counsel to a represented person, but otherwise

reaffirming that “covert or undercover noncustodial, pre-indictment ex parte contact

by law enforcement personnel in the investigative phase of a matter is ‘authorized

by law’ for purposes the no-contact rule,” based on “extensive progeny in many

jurisdictions.”) (citations omitted) (emphasis in original).

      The exceedingly few cases cited by Defendant that have found or suggested

potential violations by criminal prosecutors for pre-indictment conduct, have done

so in the context of overt, direct contacts, by prosecutors themselves and/or law

enforcement agents directed by them. See United States v. Curious Goods, L.L.C.,

No. 12-00146-(06), 12-00146-(08), 2014 WL 345235, at *8 (W.D. La. Jan. 28, 2014)

(interviewing represented Defendant through law enforcement after indictment,

about forfeiture issues that were not yet charged but related to the pending criminal

case); Koerber, 966 F. Supp. 2d at 1232 (interviewing a represented suspect by law

enforcement without contacting counsel); United States v. Tapp, No. CR107-108,

2008 WL 2371422 (S.D. Ga. June 4, 2008) (issuing subpoena to and examining a

represented suspect before the grand jury without contacting counsel). Indeed,

                                           6
    Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 7 of 22




Koerber, a case upon which Defendant strongly relies, expressly distinguished the

overt nature of the contact at issue in that case from covert contacts such as through

undercover informants because, “[a]s noted several times already, undercover or

overt contact with represented individuals remains a ‘well-established investigatory

technique’ and as such is ‘authorized by law.’” 966 F. Supp. 2d at 1233 n.14.1




1
  There are other reasons why Koerber and Tapp, which appear to be Defendant’s
principal authorities, are unpersuasive or unhelpful. As for Koerber, that opinion
was repudiated by a later ruling in what was essentially the same case. The case was
dismissed without prejudice, re-indicted, and assigned to a new judge, who expressly
refused to accept and apply Koerber, because the legal conclusions “demonstrate
clear error.” See United States v. Koerber, No. 2:17-CR-37-RJS-PMW, 2017 WL
3172809, at *4 (D. Utah July 25, 2017) (“Koerber II”) (“Judge Shelby held that the
legal conclusions in the Suppression Order do not bind this court. Furthermore,
Judge Shelby declined to accept Judge Waddoups’ findings that a Rule 4.2 violation
occurred, that it constituted a due process violation, and that suppression was
warranted. Therefore, the Suppression Order does not provide this court a basis to
disqualify Mr. Walz or any other member of the prosecution team.”); id. at *5
(“Judge Shelby has held that the Suppression Order’s legal conclusions demonstrate
clear error.”).


As for Tapp, that decision by then-Chief Judge Moore of the Southern District of
Georgia merits careful consideration, because it is the only federal case in Georgia
cited by the parties as to the applicability of Rule 4.2 on pre-indictment criminal
conduct. Judge Moore also offers a thoughtful and detailed history of the no-contact
rule and the reasons why historical arguments by the Department of Justice to
exempt its attorneys altogether from the rule’s coverage were meritless. But the case
is factually distinguishable because it involved direct, overt contacts. Moreover, in
the end, the Court did not expressly find a violation, but rather only stated that the
prosecutor’s conduct was a “bad practice,” and “ill-advised.” 2008 WL 2371422 at
*19–20. Indeed, the existence of a violation appeared to be moot, because the
original prosecutor had already withdrawn from the case, and the Court found the
                                           7
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 8 of 22




      The distinction between overt or express lawyer or law enforcement contact,

and covert or undercover contacts such as through a secretly-cooperating informant,

is important. The latter typically involves merely “engaging in a conversation with

an individual [that a suspect] believed to be his ally against the prosecution.” See

Carona, 660 F.3d at 366. In such situations, suspects are more likely to feel like they

are in their own comfort zone, less likely to feel intimidated by a power imbalance

with a lawyer, and less likely to be subject to “artful” interrogation by a lawyer (or

a lawyer’s agent). See id.

      There are additional strong policy reasons for not applying the no-contact rule

to legitimate, covert criminal investigation techniques. “It would be antithetical to

the administration of justice to allow a wrongdoer to immunize himself against such

undercover operations simply by letting it be known that he has retained counsel.”

Id.; United States v. Fitterer, 710 F2d. 1328, 1333 (8th Cir. 1983) (“[W]e do not

believe that [Minnesota’s no-contact rule] was intended to stymie undercover

operations when the subject retains counsel.”). Not only would such “immunity”

thwart legitimate criminal investigations, but it would be a highly unequal

protection, available only to those suspects wealthy enough to be able to hire a



“alleged” misconduct would have been insufficient to justify the only other
requested relief (dismissal). Id.


                                          8
 Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 9 of 22




private attorney prior to any formal charge. See Heinz, 983 F.2d at 614 (applying no-

contact rule to pre-indictment, covert techniques would “severely alter investigative

operations in all criminal cases, except those investigations focused on run-of-the-

mill criminals who cannot afford lawyers.”)

      Defendant argues that the Government’s actions in this case should not be

considered “covert” investigation, because the informant’s calls with Defendant

occurred several months after the last date of any criminal act later charged in the

Indictment. Defendant concludes from this timing that the investigators “were not

attempting to investigate ongoing criminal activities,” but rather were only

investigating historical activities and/or seeing if Defendant would engage in new

acts of obstruction. Def. Reply. Br. [41] at 13. This distinction is immaterial. First,

simply because the indictment did not ultimately charge criminal activity during the

timeframe of these covert calls does not mean that the Government was not

investigating such potential activity. Second, Defendant cites no cases drawing a

distinction between covert, pre-indictment investigation of ongoing versus historical

criminal activity. The cases, rather, principally focus on whether the contacts were

in the investigative (pre-indictment) phase of the case, and whether the

Government’s approach to the suspect was overt or covert. The timing of the

investigation vis-à-vis the criminal activity being investigated is not a fact upon

which the applicability of Rule 4.2 is deemed to turn, at least not in any case cited

                                          9
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 10 of 22




by Defendant. To the contrary, the cases approve covert, informant contacts even

about purely historical events. See, e.g., Carona, 660 F.3d at 363 (prosecutors did

not run afoul of California’s no-contact rule by directing informant to talk to a

represented suspect, in 2007, to say that he (the informant) had been subpoenaed to

produce records relating to a corrupt purchase of a speedboat for the suspect back in

2001).

      To be sure, some of the precedents discussed above considered previously-

applicable language of Rule 4.2 or precursor rules, which covered contacts with

“parties,” as opposed to a “persons,” known to be represented. Some precedents

found that the word “party” implied the existence of formal litigation, and that this

wording was one reason not to apply the no-contact rule before indictment. See, e.g.,

United States v. Ryans, 903 F.2d 731, 739 (10th Cir. 1990). Obviously, such a

rationale would not apply to a rule, such Georgia’s current Rule 4.2, that protects

represented “persons” and not just “parties.”

      Nevertheless, not all precedents involved local rules that applied just to

represented “parties.” See, e.g., Heinz, 983 F.2d at 613–14, 618 n.4 (finding that

Texas’s ethics rule barring a lawyer from contacting any “person, organization or

entity of government the lawyer knows to be represented by another lawyer

regarding that subject [of representation],” did not bar pre-indictment covert contacts

by an informant) (emphasis added). See also United States v. Isch, No. CR-09-040-

                                          10
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 11 of 22




D, 2009 WL 2409548, at *1–2 (W.D. Okla. Aug. 3, 2009) (finding that Oklahoma’s

Rule 4.2, which provided “a lawyer shall not communicate about the subject of the

representation with a person the lawyer knows to be represented by another lawyer

in the matter,” did not prohibit pre-indictment covert investigative contacts, to wit,

the prosecutors’ use of an informant to engage in recorded conversations with a

suspect) (emphasis added). Cf. Koerber, 966 F. Supp. 2d at 1232 (applying a version

of Rule 4.2 that had been amended to apply to “represented person[s],” rather than

“parties,” and yet noting that “that covert or undercover noncustodial, pre-

indictment ex parte contact by law enforcement personnel in the investigative phase

of a matter is ‘authorized by law’ for purposes the no-contact rule.”) (emphasis in

original).

      Other cases even involving versions of the rule using the word “party” or

“parties” clearly did not rely on this wording in approving pre-indictment, covert

investigative activities. Indeed, several cases acknowledged that Rule 4.2 applies

prior to the initiation of formal litigation, despite any use of the word “party,” but

that covert criminal investigative steps are nevertheless authorized by law.

      For example, although the California rule at issue in Carona referred, at the

time, to “represented parties,” the Ninth Circuit rejected any bright-line by which

the rule would be inapplicable prior to formal charges. See 660 F.3d at 364 (emphasis

added). Rather, Carona found that the rule covered pre-indictment conduct, but that

                                         11
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 12 of 22




the use of a covert informant in that case was authorized, because the Court “‘agreed

with the majority of courts which have considered the question that [the no-contact

rule] was not intended to preclude undercover investigations of unindicted suspects

merely because they have retained counsel.’” Id. at 365 (quoting Ryans, 903 F.2d at

739); United States v. Ward, 895 F. Supp. 1000, 1006 (N.D. Ill. 1995) (assuming,

without deciding, that Illinois’ then-current Rule 4.2 applied to pre-indictment

conduct despite its reference to “represented parties,” nevertheless denying relief

because “undercover taping of suspects during the investigatory stage of criminal

proceedings is precisely the kind of legitimate investigatory tactic that [even courts

that have found violations have] found permissible.”).

      Notably, Defendant has cited no case that has found a Rule 4.2 violation in

the context of pre-indictment covert contacts by an informant or undercover agent.

One case that found such a violation, although not cited by Defendant, is United

States v. Hammad, 858 F.2d 834, 839–42 (2d Cir. 1988). In that case, the Second

Circuit re-affirmed that prosecutors are generally “‘authorized by law’ [under New

York’s no-contact rule] to employ legitimate investigative techniques in conducting

or supervising criminal investigations, and the use of informants to gather evidence

against a suspect will frequently fall within the ambit of such authorization.” Id. at

839–40. Nevertheless, in Hammad, the court found prosecutors to have violated the

rule based on the specific facts presented, to wit, where the prosecutors fabricated a

                                         12
    Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 13 of 22




false grand jury subpoena purportedly addressed to an informant, and then directed

the informant to discuss his receipt of that subpoena with the later-indicted suspect.

Id. at 839–42. In reaching this decision, the court appeared to be heavily influenced

by the prosecutors’ use of falsified judicial process as an aggravating and exceptional

factor. Id. The court’s analysis does not suggest that it would have reached the same

result absent such circumstances. To the contrary, as noted above, the court itself

remarked that the use of informants prior to indictment “will frequently” be

considered as authorized conduct. Id. These remarks distinguish Hammad from the

case at bar, which does not involve falsification of subpoenas or other judicial

process.2

         In any event, Hammad does not assist Defendant for another more basic

reason. Despite finding a violation of the no-contact rule, the Second Circuit

reversed the district court’s order of suppression. Having noted that most cases

involving pre-indictment covert contacts find no violation, Hammad found that “the



2
  It is also notable that other courts presented with this same scenario have rejected
Hammad’s conclusions about the improper nature of using a fake subpoena, at least
where the recipient of the purported subpoena was in on the ruse. In Carona, the
prosecutors “provided the informant with fake subpoena attachments to use in
getting [the represented suspect] to incriminate himself.” 660 F.3d at 364–65. Yet
the Ninth Circuit expressly rejected Hammad and found that the use of fake
subpoenas as a “prop” or “stratagem” still constituted an ordinary pre-indictment
approach by a covert informant. Id. at 364–66. Thus, the court found the conduct to
be subject to the “authorized by law” exception to the no-contact rule.
                                          13
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 14 of 22




government should not have its case prejudiced by suppression of its evidence when

the law was previously unsettled in this area. Therefore, in light of the prior

uncertainty regarding the reach of [New York’s no-contact rule], an exclusionary

remedy is inappropriate in this case.” Id. at 842.

      While the amount of caselaw against Defendant’s position is strong, it is true

that none of this caselaw is controlling in this Court. Even Dorsey, as Defendant

points out, is a mere trial court decision, not a published opinion by a Georgia

appellate court. Thus, Defendant argues that although many courts elsewhere may

have blessed pre-indictment informant activity, there is no “applicable judicial

precedent” governing this Court’s decisions on the specific issue of whether the

activity is permissible under Georgia’s version of rule 4.2. Without such “applicable

judicial precedent,” or a court order in this case, Defendant argues that the Court

must consider the Government’s activity to be illegal and unethical. Defendant also

points out that although the Department of Justice’s internal policy manual advises

prosecutors that “[g]enerally, the case law recognizes covert contacts in non-

custodial and pre-indictment situations as ‘authorized by law,’” it also instructs them

to focus on case law “in the particular jurisdiction in which they propose a contact

with a represented person.” Mot. [33] at 10. Here, Defendant argues, without

previous controlling caselaw in this jurisdiction, it was illegal and unethical and



                                          14
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 15 of 22




against Department policy for the Government to engage in informant activity with

a represented suspect.

      The term “applicable judicial precedent” appears in the commentary to Rule

4.2, not the rule itself. Ga. R. Prof. Conduct 4.2(a), cmt. [2]. Nevertheless, even

assuming that this commentary should be strictly interpreted, the Court cannot

ascribe to Defendant’s interpretation of this term. Defendant appears to assume that

this phrase refers only to controlling or binding decisions, but that is not what the

text states. The rule simply refers to the term “precedent,” which is defined as

      1. Something of the same type that has occurred or existed before.

      2. An action or official decision that can be used as support for later
      actions or decisions; esp., a decided case that furnishes a basis for
      determining later cases involving similar facts or issues.

Black’s Law Dictionary (11th Ed. 2019).

      Under the definition for the overall term “precedent” are definitions for

various sub-terms, or types of “precedent,” including “binding precedent,”

“declaratory precedent,” “foreign precedent,” “horizontal precedent,” “original

precedent,” “precedent sub silentio,” “superprecedent,” “vertical precedent,” and,

perhaps most importantly here, “persuasive precedent.” Id. The latter is defined as

      A precedent that is not binding on a court, but that is entitled to respect
      and careful consideration. For example, if the case was decided in a
      neighboring jurisdiction, the court might evaluate the earlier court’s
      reasoning without being bound to decide the same way.

Id.
                                          15
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 16 of 22




      Thus, under the natural meaning of the phrase “applicable judicial precedent,”

the Court is not limited to binding decisions of the Supreme Court of the United

States, the Eleventh Circuit, or Georgia’s appellate courts. Rather, the Court can

consider the overwhelming weight of the non-binding but persuasive caselaw from

neighboring or other inferior jurisdictions dealing with the same or similar issues.

      Indeed, Defendant’s position would present something of a chicken-or-egg

problem. According to Defendant, prior controlling precedent in a specific

jurisdiction approving an undercover investigative technique must come first, prior

to law enforcement engaging in that technique. But, by definition, no court could

approve the technique without there being existing precedent. And there could be no

existing precedent, if the technique is deemed to be illegal without it.

      Any such interpretation of Rule 4.2 would render meaningless, or impossible,

the reference to “applicable judicial precedent approving such activity.” Ga. R. Prof.

Conduct 4.2(a), cmt. [2]. The Court cannot agree that the drafters of the commentary

intended to create such a paradox. See United States v. Brown, 595 F.3d 498, 516

(3d Cir. 2010) (rejecting the argument that an AUSA in Pennsylvania “ran afoul of

Rule 4.2 because of the absence of a Pennsylvania statute or court decision expressly

authorizing the conduct in which he engaged,” where the conduct involved a “well-

established investigatory technique,” based on precedents from other jurisdictions,



                                          16
    Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 17 of 22




and noting, “[a]fter all, the Pennsylvania courts have not held that such conduct is

impermissible.”) (emphasis in original).

         Thus, while Georgia’ no-contact rule applies to pre-indictment conduct by

prosecutors, this Court finds persuasive the great majority of the cases that have

found covert investigative contacts by informants to be within the “authorized by

law” exception. Thus, the Court finds no violation based on the facts alleged here.3

         B.    Other Sources of Authority

         Although Defendant primarily relies on the Georgia no-contact rule, his

motion refers to various other ethical and legal standards. Generally, however,

Defendant’s reliance on these other standards merely piggy-back on, and presume




3
  The Government also contests knowing that Mr. Thomas’s representation covered
the subject matter of the informant contact in December 2018. Notably, Defendant
does not provide any offer of proof as to what Mr. Thomas told any prosecutor as to
the scope of his representation, and his letter provides little detail. In the letter, Mr.
Thomas merely states, “if the Government is willing the disclose the facts and
circumstances which have apparently given rise to this matter,” that Defendant
would answer questions through counsel. Mot., Exh. A [33-1]. Mr. Thomas’s letter
is akin to a suspect saying, “I don’t know what you are investigating, but whatever
it is, I am represented.” The Court is uncomfortable with such a general and
undefined assertion of representation as supposedly barring any subsequent covert
investigation in the matter. Nevertheless, the Court finds it unnecessary to make any
ultimate findings on this question because, even assuming that the prosecutors knew
or should have known that Defendant was represented as to the subject matter of the
informant contact, the contact was nevertheless “authorized by law” for purposes of
Rule 4.2.
                                            17
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 18 of 22




an underlying violation of, Rule 4.2. These citations therefore do not independently

assist Defendant’s motion.

      Defendant refers to Georgia’s Rule of Professional Conduct 3.4(g), which

prohibits lawyers from using “methods of obtaining evidence that violate the legal

rights of the opposing party or counsel.” But, again, using surreptitious cooperating

witnesses to communicate with a suspect is a well-established and generally

legitimate criminal investigative technique. Thus, Defendant has not shown that the

prosecutors violated his “legal rights” under Rule 4.2 or otherwise.

      Defendant also cites internal Department of Justice policies. See Mot. [33] at

9–10 (citing to the Justice Manual § CRM 296 (2018)). But Defendant does not show

that the “Justice Manual” purports to—or even could—expand his rights beyond

what Rule 4.2 already provides. Indeed, according to Defendant’s cites, the Manual

simply alerts prosecutors to the ABA’s Model Rule 4.2, directs them to be familiar

with their local state’s version of the rule and its commentary, and notes that,

“[g]enerally, the case law recognizes covert contacts in non-custodial and pre-

indictment situations as ‘authorized by law.’” Id. At most, this language appears to

direct prosecutors to comply with the no-contact rule in the jurisdiction in which

they practice. Because the Court finds no violation by the prosecutors here in that

regard, the citation to Department of Justice policy similarly fails.



                                          18
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 19 of 22




      Defendant next refers to a federal statute known as the McDade Amendment,

28 U.S.C. § 530B. This statute also does not “enlarge on the type of conduct that

state rules forbid,” but rather simply requires federal prosecutors to abide by the state

ethics rules of the jurisdiction in which they practice. United States v. Brown, 595

F.3d 498, 516 (3d Cir. 2010). Thus, by definition, conduct that is permissible under

Rule 4.2 does not independently violate the McDade Amendment. Further, the

statute provides no specific remedies for a violation, and vests the Attorney General

with rule-making power to assure compliance. 28 U.S.C. § 530B(b). The Attorney

General’s regulations expressly disclaim any case-related remedies, and state that

violations “shall not be a basis for dismissing criminal or civil charges or

proceedings or for excluding relevant evidence in any judicial or administrative

proceeding.” 28 C.F.R. § 77.5.

      Finally, Defendant invokes the Fifth Amendment’s Due Process clause.

Defendant cites to Koerber, which relied in part on the Due Process clause as a basis

to order suppression of the result of an unprofessional overt interview with a

represented suspect. 966 F. Supp. 2d at 1235–45. Again, any reliance on Koerber is

unhelpful, because the overt interview in that case is factually distinguishable from

the covert contact here and because Koerber II repudiated Koerber as based on “clear

error.” Koerber II, 2017 WL 3172809 at *5.



                                           19
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 20 of 22




      In any event, the Court finds no violation of any law, policy or industry-based

ethical standard, and so it follows that there was no Fifth Amendment violation.

Even if one might debate the applicability of Rule 4.2 to the facts at bar, the issue is

at the very least “unsettled,” as the Second Circuit recognized in Hammad. See 858

F.2d at 842. Given the nearly universal caselaw authorizing legitimate, non-

custodial, covert, pre-indictment investigative contacts, under various states’ ethics

rules, it cannot be said that a violation on the facts here (even if the Court were to

find one) would be so flagrant as to run afoul of Due Process. See generally United

States v. Ofshe, 817 F.2d 1508, 1516 (11th Cir. 1987) (“To constitute a constitutional

violation the law enforcement technique must be so outrageous that it is

fundamentally unfair and ‘shocking to the universal sense of justice mandated by the

Due Process Clause of the Fifth Amendment.’”) (quoting United States v. Russell,

411 U.S. 423, 432 (1973)).

      C.     Appropriate Remedy

      As explained at length above, the undersigned finds no legal or ethical

violation based on the covert pre-indictment contact in this case. In the alternative,

even if there were a potential violation, the undersigned would nevertheless

recommend denial of the relief requested by Defendant, that is, suppression and

disqualification. As noted above, even Hammad, a rare example of a case finding a

no-contact rule violation based on a pre-indictment covert communication, refused

                                          20
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 21 of 22




to suppress any evidence. See Hammad, 858 F.2d at 842. Hammad recognized that

the caselaw usually upholds such investigative activities and that the standards are

at least “unsettled” as to the circumstances that can constitute a violation. Id. Thus,

the court found that it would be unfair and ineffective to apply the exclusionary rule

as a remedy. Such reasoning would apply here as well, even if a violation could be

found.

      For the same reasons, the court perceives no purpose in disqualifying counsel.

Indeed, the court understands that the prosecutor with whom Mr. Thomas originally

discussed his representation of Defendant has already left the U.S. Attorney’s Office.

Disqualifying the other remaining and/or new prosecutors would not seem to achieve

any corrective purpose to the extent the evidence to which they are privy is not being

suppressed. Also, disqualification would have limited deterrent value, and not

constitute just punishment, based on conduct as to which the existing caselaw is at

least “unsettled,” if not strongly supportive of the legality of the prosecutors’ actions.

The Court thus finds nothing sufficient to warrant case-related sanctions, especially

suppression.




                                           21
Case 1:19-cr-00184-MHC-JSA Document 45 Filed 11/18/19 Page 22 of 22




III.   RECOMMENDATION

       Accordingly, the Court RECOMMENDS that Defendant’s Motion [33] be

DENIED.

       IT IS SO RECOMMENDED this 18th day of November, 2019.


                                  __________________________________
                                  JUSTIN S. ANAND
                                  UNITED STATES MAGISTRATE JUDGE




                                   22
